Hill, P. J. (dissenting).
Under the Workmen’s Compensation Law employment continues and the law applies while the employee is going, with reasonable dispatch, from the place of his employment (Matter of Lynch v. City of New York, 242 N. Y. 115), but it applies only “ until a suitable opportunity has been given to leave the place of work.” (Matter of Field v. Charmette K. F. Co., 245 N. Y. 139.) It is a question of fact whether the relation of employer and employee exists. (Matter of Dubinsky v. Kofsky, 266 N. Y. 631.)
Plaintiff’s intestate came into the building and remained fifty minutes after he was through, work before he telephoned for the taxicab to take him home. During this time he changed his clothing, “ washed up a little bit,” and sat down for a time. When the taxicab arrived he directed the driver to go the northerly route *638to the public street. It was a question of fact whether the employment continued during so long a lapse of time after he was through working; also whether he had not terminated his employment and joined the ranks of the general public when he entered the taxicab, for which he personally paid, and directed the driver to proceed along the way which the State permitted the public to use as a highway. The Court of Claims has resolved this question in favor of the plaintiff. I believe that the facts and inferences arising therefrom amply sustain the finding.
The State was negligent in failing either to light the northerly end of the pier or to erect barriers.
I favor an affirmance.
Heffernan, J., concurs.
Judgment reversed on the law and facts and claim dismissed, without costs.
The court disapproves all of the conclusions of law contained in the findings of fact and conclusions of law of the Court of Claims dated January 29, 1937. The court disapproves all of the conclusions of law contained in the claimant’s requests to find. The court disapproves the refusal of the Court of Claims to find conclusions of law numbered I, IV, V and VIII contained in the State’s requests to find and hereby finds said conclusions of law numbered I, IV, V and VIII as requested by the State. The court reverses all findings of fact contained in the conclusions of law found by the Court of Claims either upon its own motion or by request of either of the parties. The court finds and concludes that at the time of his accident and death claimant’s intestate was in his employment with the State and that his said employment for that day had not as yet been terminated and that the accidental injury and death of claimant’s intestate arose out of and in the course of his employment with the State of New York.